OPINION
CLINTON, Judge.
This is a post-conviction habeas corpus proceeding pursuant to Article 11.07, V.A.C. C.P. This pro se petitioner contends that his April 2, 1973 conviction for robbery by assault as then proscribed by Article 1408 of *358the former penal code is void because the indictment is fatally defective in that it did not identify the owner of the property allegedly taken in the assault. In a written memorandum, with commendable candor the State agreed that the petitioner is entitled to relief. From our review of a line of recent decisions rendered by this Court, we are satisfied that the matter is settled.1
Accordingly, the writ is granted, the conviction in Cause No. 192,217 is vacated and set aside and the indictment in that cause is dismissed. Therefore, petitioner is released from custody and every manner of restraint in his personal liberty as a consequence of the conviction.2 The Clerk of this Court is directed to forward a copy of this opinion to the Texas Department of Corrections.
It is so ordered.

. Ex parte Fontenot, 550 S.W.2d 87 (Tex.Cr.App.1977); Batro v. State, 531 S.W.2d 614 (Tex.Cr.App.1975); Bouie v. State, 528 S.W.2d 587 (Tex.Cr.App.1975) and Lucero v. State, 502 S.W.2d 128 (Tex.Cr.App.1973).


. Articles 11.07 and 11.64, V.A.C.C.P.; Ex parte Guzman, 551 S.W.2d 387 (Tex.Cr.App.1977).